     Case 1:19-cv-01704-JSR Document 385 Filed 02/20/20 Page 1 of 1
                                               -- .---:-::======:::;,
UNITED STATES DISTRICT COURT                    : , LTKONICALLY~ED
SOUTHERN DISTRICT OF NEW YORK                   ,( '\. #: _ _ _.....,..--,----1~-



 IN RE GSE BONDS ANTITRUST
            •
                                        ·-   19-cv~1704 (JSR)
 LITIGATION
                                             ORDER



JED S. RAKOFF, U.S.D.J.

     Upon further reflection, and now that all defendants have

settled, the Court deems it appropriate to have the final

approval hearing for all settlements on the same day.

Accordingly, the final settlement approval hearing for the

Deutsche Bank, First Tennessee Bank, and Goldman Sachs

settlements will be moved to June 9, 2020 at 3:30 pm, to

coincide with the f~nal approval hearing for the remaining

settlements. Plaintiff's counsel is instructed to immediately

notify all class members of this change.

  SO ORDERED.

Dated:    New York, NY

          February )~, 2020                    JED S. RAKOFF, U.S.D.J.




                                    1
